internal_revenue_service p o box cincinnati oh number release date department of the treasury employer_identification_number contact person - id number date date contact telephone number x country uil dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request you intend to develop a program of awarding scholarship grants to educational institutions for the benefit of academically promising physically disabled students with financial need in order for those individuals to attend primary and secondary k - private_schools eligible recipients will be physically disabled students in grades k - a with financial need b with either a record of academic achievement or the potential and the desire for academic achievement and c who are not disqualified persons with respect to you you will liberally construe physical disability so as to include not only students with commonly recognized physical disabilities but also those students suffering from recovering from recovered from or in remission from serious or life-threatening illnesses such as cancer multiple sclerosis or other physical afflictions affecting young people letter catalog number 58263t and also students who have undergone painful or potentially life-shortening treatments such as radiation chemotherapy stem-cell transplantation bone marrow transplantation and other treatments including treatments not yet in practice or yet to be developed you believe that a young person's physical and financial hardship should not be an impediment to excellence and the objective of the program is to empower and help scholarship recipients reach their fullest individual potential academically emotionally and socially by providing the recipients an opportunity and impetus to attend institutions of excellence which can provide the most hospitable environment for such growth each scholarship under the program will be provided for the benefit of an individual student on an objective and nondiscriminatory basis in each case the program will take the form of scholarship grants for study at an educational_organization as defined in sec_170 of the internal_revenue_code the code you have not yet determined what size scholarships you will provide qualifying students will be eligible for renewal scholarships through the 12th grade the program is designed to provide a maximum benefit to the students while still serving a diverse array of students in furtherance of the program's core tenet empowering physically disabled young people to reach their fullest individual potential over time if you find that you are receiving more qualified applicants than you have funds to distribute you may seek outside funding to increase the reach of the program additionally you may expand the program in the future to provide scholarships to academically promising physically disabled students with financial need to attend post-secondary educational organizations as defined in sec_170 of the code should you determine that such activity is in furtherance of your charitable purposes you will not provide any scholarships to or for the benefit of disqualified persons including your officers or directors foundation managers members of any program selection committee substantial contributors family members of such persons or any other person who is a disqualified_person with respect to you within the meaning of sec_4946 of the code you will initially publicize the program to potentially eligible individuals by providing informational materials about the program to private_schools of excellence and organizations that work with physically disabled persons inquiring with administrators at such schools and organizations about potential recipients announcing the program and related eligibility criteria on your website and social media page and other methods that you may develop to communicate information about the program to academically promising physically disabled students with financial need you expect that within the x your publicity efforts will not be limited geographically recipients that meet the eligibility requirements will be selected based upon their needs relative to other applicants and the impact the scholarship will have on the life of the recipient the selection criteria may include the severity and expected duration whether or not permanent such as limb loss of the applicant's physical disability the applicant's academic potential as may be demonstrated by his or her ability to be letter catalog number 58263t admitted to a private school especially a private school of excellence and substantiation of the applicant's financial need as may be provided by such applicant's educational_institution applicants may be asked to provide an essay on a topic assigned by you and one or more directors or members of an advisory committee if any may interview applicants the selection committee may also consider the applicant's demonstrated commitment to self-improvement and individual excellence initially your board will review the applications and select the scholarship recipients if the volume of applications becomes too large to be managed by you or if outside donations increase and the amount to be distributed becomes larger you may delegate to a selection committee of directors and experts or hire an administrator to ensure the applications are reviewed and scholarships are properly granted in making your determination you will not consider race religion national or ethnic origin or other illegally discriminatory criteria a lottery system will not be used to select recipients if you decide to make grants to an educational_institution and have such institution select the scholarship recipients itself you will work with the institution to create a selection process based on the selection criteria and procedures described above the number and amount of scholarships that you may award will depend on the quantity arid quality of proposals you receive the recommendations of the board_of directors the philanthropic priorities of the board and the funds available it is not possible to estimate how many scholarships or the aggregate amount of scholarship funding that will be provided each year for the benefit of individuals under the program you will verify at least annually that each recipient has made satisfactory progress at his or her educational_institution if a recipient continues to meet the eligibility criteria and satisfies the supervision requirements outlined below you may provide additional scholarships to or on behalf of a recipient you may make single-year or multi-year grants initially and for the foreseeable future scholarships under the program will not be paid directly to the recipient or the recipient's parents or guardians rather you will pay such scholarships directly to the educational_institution that the recipient is attending on behalf of such recipient you will verify annually that the educational_institution has utilized the grant for its intended purpose of serving as a scholarship for the payment of qualified_educational_expenses such as tuition fees and course-related expenses such as books supplies and required equipment scholarship funds will not be permitted to be used for non-qualified educational expenses such as room and board travel research clerical help or optional equipment except as provided in treas reg section a ii c any apparent misuse of funds or failure to provide reports as due will be promptly investigated if you discover that scholarship funds have in fact been misused you will immediately take all reasonable and appropriate steps to recover the scholarship funds from the educational_institution or recipient and will make no further distributions to that institution or recipient you will also maintain the records required by revenue_ruling letter catalog number 58263t c b regarding distribution of charitable funds to individuals and required by sec_4945 of the code and the accompanying regulations regarding grants to individuals by private_foundations basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 b a ii other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney letter catalog number 58263t please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58263t
